Exhibit 10(2)

               



 



     

Partial
Termination
Agreement



between





ProGas Limited



and



Northeast Energy Associates,
A Limited Partnership



Dated as of July 11, 2003      



 





 

 

PARTIAL TERMINATION AGREEMENT



THIS PARTIAL TERMINATION AGREEMENT (the "Agreement") is made this 11th day of
July, 2003, (the "Effective Date") by and between PROGAS LIMITED, a Canada
corporation ("ProGas"), and NORTHEAST ENERGY ASSOCIATES, A LIMITED PARTNERSHIP,
a Massachusetts limited partnership ("NEA") (each a "Party", and collectively
the "Parties").


WITNESSETH:


WHEREAS, ProGas and NEA are parties to two contracts pursuant to which ProGas
sells natural gas to NEA for consumption at NEA's 300 MW natural gas-fired
electrical and steam generation facility located in Bellingham, Massachusetts
(the "Facility");


WHEREAS, ProGas and NEA are parties a Gas Purchase Contract, dated as of May 12,
1988, as amended by an Amending Agreement, dated as of April 17, 1989, and by a
Second Amending Agreement, dated as of June 23, 1989, and by an Amending
Agreement, dated as of November 1, 1991, and by an Amending Agreement and a
Letter Agreement, both dated as of July 30, 1993 (collectively, the "NEA Base
Contract"), as further amended by an Amending Agreement dated as of March 1,
2003 (the "Amending Agreement") (the NEA Base Contract, as amended by the
Amending Agreement, the "Contract");


WHEREAS, the Contract governs the purchase by NEA and sale by ProGas of 35,418
MMBtus/day of natural gas;


WHEREAS, pursuant to the terms and conditions set forth herein, the Parties
desire to terminate their respective obligations to buy and sell a portion of
the Daily Contract Quantity (as defined in the Contract and hereinafter referred
to as the "Daily Contract Quantity") equal to 22,911 MMBtus/day so that the
resulting Daily Contract Quantity under the Contract will be 12,507 MMBtus/day,
subject to adjustment as described herein;


WHEREAS, the Parties agree that NEA will pay to ProGas or ProGas will pay to
NEA, as appropriate, a Partial Termination Payment (as hereinafter defined) in
consideration for the agreement to reduce the quantity of natural gas purchased
and sold pursuant to the Contract;


WHEREAS, the Parties have entered into a Termination Agreement, dated as of July
10, 2003 (the "Termination Agreement"), pursuant to which NEA will pay ProGas
approximately twenty-four million U.S. dollars (US$24,000,000), a portion of
which proceeds will enable ProGas to make the ProGas Partial Termination Payment
(as hereinafter defined) to the extent required pursuant to Section 3.2(b) of
this Agreement;


WHEREAS, pursuant to an agreement (the "Firm Service Agreement") with TCPL (as
hereinafter defined), ProGas has obtained firm gas transportation service from
TCPL for the natural gas to be supplied to NEA under the Contract, and will
incur costs in connection with such gas transportation arrangements in the event
that the Contract is terminated;


WHEREAS, pursuant to the ProGas/TransCanada NE Assignment Agreement dated on or
about July 30, 1993, by and between ProGas and TCPL (the "Assignment
Agreement"), ProGas collaterally assigned to TCPL certain payments due to ProGas
from NEA under the Contract as security for payment of amounts due to TCPL under
the Firm Service Agreement;


WHEREAS, pursuant to the Northeast Notice and Consent dated as of July 30, 1993,
by and among ProGas, TCPL and NEA, NEA consented to such collateral assignment
and other terms and conditions under the Assignment Agreement;


WHEREAS, pursuant to Section 6.3 of the Assignment Agreement, ProGas may not
amend, modify or terminate the Contract without the prior written consent of
TCPL;


WHEREAS, pursuant to the Bond Indentures (as hereinafter defined), NEA is
prohibited from amending, modifying or terminating the Contract unless certain
requirements described therein have been satisfied; and


WHEREAS, the Parties have agreed to a certain calculation methodology for
determining the amount of the Partial Termination Payment, which will be based
on certain prevailing market conditions on the Partial Termination Payment
Calculation Date (as hereinafter defined).


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1. DEFINITIONS; TERM; APPENDICES


In addition to terms defined in the recitals hereto, the following terms shall
have the meanings set forth below.


1.1 Defined Terms.


"Affected Producers"

means the producers who have entered into long-term gas purchase agreements with
ProGas and who are entitled to cast ballots approving or disapproving the
pricing under the Replacement Resale Arrangement.


"Annual After Tax Discount Rate"

means the agreed-upon proxy for ProGas' after tax discount rate, equal to 6.98%
and used for the calculation of the NYMEX Reference Price and NYMEX Final Price.


"Approvals"

has the meaning set forth in Section 13(f).


"Base Partial Termination Payment" has the meaning set forth in Section 3.2.


"Bond Indentures"

means, collectively, the Trust Indenture dated as of November 15, 1994 among ESI
Tractebel Funding Corp. (as successor to IEC Funding Corp.), as Issuer, NEA,
NJEA and State Street Bank and Trust Company, as Trustee, as amended to date,
and the Indenture dated as of February 19, 1998 by and among ESI Tractebel
Acquisition Corp., as Issuer, Northeast Energy, L.P. and State Street Bank and
Trust, as Trustee and Collateral Agent, as amended to date, pursuant to which
senior notes and subordinated bonds, respectively, were issued to finance, in
part, the Facility, together with any successor loan and security documents
resulting from a refinancing, defeasance or exchange of such senior notes or
subordinated bonds.


"Broker Quotes"

means the written Mid-Market price quotations for monthly NYMEX Henry Hub Gas
Prices obtained from OTC Brokers.


"Business Day"

means Monday through Friday, excluding any day on which banks in either Calgary,
Alberta (Canada) or New York, New York (U.S.A.) are closed for business.


"Calculation Period"

means the period from the later of (i) January 1, 2004 and (ii) the first day of
the month following the month during which the Closing Notice is delivered
through December 31, 2013.


"Calendar Year Swap Spread"

has the meaning set forth in Section 3.4(a)(ii).


"Closing Date"

has the meaning set forth in Section 3.1(a).


"Closing Notice"

has the meaning set forth in Section 3.1(a).


"Deviation Percentage" has the meaning set forth in Section 3.4(b).


"Effective Date"

has the meaning set forth in the Preamble hereto.


"Eligible Broker Quotes"

has the meaning set forth in Section 3.4(a)(ii).


"Expiration Date"

has the meaning set forth in Section 2.2.


"Fixed Price Replacement Arrangement"

has the meaning set forth in Section 2.4(d).


"Indenture Compliance Arrangement"

has the meaning set forth in Section 2.4(a).


"Indemnified Person" has the meaning set forth in Section 17(a).


"JCP&L PPA Restructuring" has the meaning set forth in Section 2.4(c)


"Mid-Market"

means the average of the "bid" and "offer" prices for natural gas. If bid and
offer pricing is not simultaneously available, then for the purposes of this
Agreement, the Mid-Market shall mean the "settlement" price published or quoted
by NYMEX on the day that such pricing was sought, or the price most reasonably
equivalent thereto.


"National Energy Board" means the National Energy Board, a Canadian governmental
agency established by the National Energy Board Act, Chapter N-7 of the
Consolidated Statutes of Canada, or any successor board, agency or governmental
authority.


"NEA Partial Termination Payment"

means the amount to be paid by NEA to ProGas, to the extent required pursuant to
Section 3.2(a), in consideration for the reduction of the Daily Contract
Quantity to the Remaining Daily Contract Quantity on the Partial Termination
Date, the spreadsheet showing the final calculations of which shall be attached
hereto on the Closing Date as Appendix C.


"NEA Payment Cap"

has the meaning set forth in Section 3.2(a).


"NEA Threshold"

has the meaning set forth in Section 3.2(a).


"NEB Approval"

means the approval of the National Energy Board of the Reduction Amendment
pursuant to subsection 17(5) of the National Energy Board Act Part VI (Oil and
Gas) Regulations.


"NJEA" means North Jersey Energy Associates, A Limited Partnership.


"NYMEX"

means the New York Mercantile Exchange, Inc.


"NYMEX Final Price"

means the average of the NYMEX Henry Hub Gas Prices for each month in the
Calculation Period calculated as of the Partial Termination Payment Calculation
Date using the average of (1) the relevant prices for such date, (2) the
relevant prices for the Business Day immediately preceding such date, and (3)
the relevant prices for the date that is two (2) Business Days prior to such
date. An example of this calculation is shown on Appendix A.


"NYMEX Henry Hub Gas Prices"

means the gas futures contract price for natural gas delivered at Henry Hub in
U.S. Dollars per MMBtu, for each month from January 1, 2004 up to and including
the year 2013 as determined in accordance with Section 3.4.


"NYMEX Price Differential"

means the NYMEX Final Price minus the NYMEX Reference Price. The NYMEX Price
Differential may be a negative number. An example of this calculation is shown
on Appendix A.


"NYMEX Reference Price"

means the average of the NYMEX Henry Hub Gas Prices for each month in the
Calculation Period calculated as of May 28, 2003 and as calculated and shown on
Appendix A as US$4.869/MMBtu.


"NYMEX Settlement Date"

means, for any month, the third (3rd) from the last Business Day of such month.


"OTC Brokers" means the brokers listed on Appendix D and any other brokers
agreed to in writing by the Parties for the purpose of providing Broker Quotes;
provided, that any broker that is currently a counterparty to ProGas or NEA or
who is in negotiations with ProGas or NEA to become a counterparty to ProGas or
NEA respectively under any contract or other business arrangement or who for any
other reason may not be a disinterested party for purposes of providing fair,
arms-length, unbiased quotations under this Agreement shall not be an OTC
Broker.


"Partial Termination Date"

has the meaning set forth in Section 2.1.


"Partial Termination Payment"

means either the NEA Partial Termination Payment or the ProGas Partial
Termination Payment.


"Partial Termination Payment Calculation Date"

has the meaning set forth in Section 3.1(a).


"Producer Approval" means a Finding of Producer Support (as defined in the
Alberta Natural Gas Marketing Act) issued by the Alberta Petroleum Marketing
Commission pursuant to the Alberta Natural Gas Marketing Act which evidences the
consent of the Affected Producers to the pricing under the Replacement Resale
Arrangement.


"ProGas Partial Termination Payment"

means the amount to be paid by ProGas to NEA, to the extent required pursuant to
Section 3.2(b), in consideration for the reduction of the Daily Contract
Quantity to the Remaining Daily Contract Quantity on the Partial Termination
Date, the spreadsheet showing the final calculations of which shall be attached
hereto on the Closing Date as Appendix C.


"ProGas Payment Cap"

has the meaning set forth in Section 3.2(b).


"ProGas Threshold"

has the meaning set forth in Section 3.2(b).


"Published Values"

means for any month the price for natural gas published by NYMEX in respect of
that month on its website (www.nymex.com/jsp/markets/ng_fut_csf.jsp) in the
table titled "Session Expanded Table" under the column "Most Recent Settle" on
the day in which the value is sought, or if such website, table or column, as
the case may be is discontinued or no longer available, the correlative
information available on such website or on or through any successor or
substantially equivalent information repository agreed to by the Parties.


"Reduction Amendment" has the meaning set forth in Section 2.1.


"Remaining Daily Contract Quantity"

means 12,507 MMBtus/day, subject to adjustment pursuant to Section 3.2(a) or
3.2(b).


"Replacement Resale Arrangement" means the resale arrangement or arrangements
entered into or to be entered into by ProGas to resell gas volumes that would
otherwise have been sold or made available to NEA under the Contract absent
the Reduction Amendment.


"Required Ballots"

has the meaning set forth in Section 2.3(b).


"Swap Spread-Derived Price"

has the meaning set forth in Section 3.4(a)(ii).


"Swap Spread-Derived Price Calculation"

has the meaning set forth in Section 3.4(a)(ii).


"TCPL"

means TransCanada PipeLines Limited, a Canada corporation and its successors and
assigns.


"TCPL Consent"

means the final and irrevocable consent of TCPL to the termination of the
Contract required under the Assignment Agreement and obtained by ProGas pursuant
to the terms hereof on terms and conditions reasonably acceptable to each of
ProGas and NEA.


"Visible Market"

means for any NYMEX Henry Hub Gas Price during any month, the Published Values
or the Broker Quotes meeting the criteria set forth in Section 3.4(a)(ii).


1.2 Calculational Appendices.


(a) Appendices A and B to this Agreement set forth specific numerical values
used to calculate various components of the Partial Termination Payment and
sample numerical values used to calculate a sample Partial Termination Payment,
which sample values shall be replaced with actual values (as of the Partial
Termination Payment Calculation Date) in order to calculate the actual Partial
Termination Payment, which shall be set forth on Appendix C. The Parties
acknowledge and agree that the mathematical operations (addition, subtraction,
multiplication and division) performed on the numerical values contained or to
be contained in Appendices A through C in order to calculate the Partial
Termination Payment are embedded as functions in a Microsoft Excel spreadsheet,
a copy of which has been provided to each Party's legal counsel.


(b) It is the intent of the Parties that the provisions of Articles 1 through 18
of this Agreement shall be construed consistently with Appendices A through C
and sample calculations contained therein, and that together such provisions and
appendices shall embody the agreement of the Parties with respect to the
calculation of the Partial Termination Payment.


2. TERMINATION; PARTIAL TERMINATION DATE; CONDITIONS PRECEDENT.


2.1 Partial Termination of and Amendment to Contract. Subject to the terms and
conditions set forth below and provided that the Closing Date occurs on or prior
to the Expiration Date the Parties agree that the Contract shall be amended to
reduce the Daily Contract Quantity to the Remaining Daily Contract Quantity,
effective as of 9:59 a.m. (Eastern time) on the later of (a) January 1, 2004 and
(b) the day following the Closing Date (the "Partial Termination Date"), and
agree to execute and deliver on the Partial Termination Date to each other a
written acknowledgement of such amendment to the Contract (the "Reduction
Amendment").


2.2 Termination of Agreement. This Agreement shall be effective as of the
Effective Date. If the Closing Date does not occur on or prior to March 31, 2004
(or such later date as extended pursuant to Section 3.1(a) or by mutual written
agreement of the Parties) (the "Expiration Date"), this Agreement shall
terminate effective 12:01 a.m. Eastern time on April 1, 2004, unless the Closing
Date is extended pursuant to Section 3.1(a) or by mutual written agreement of
the Parties or this Agreement is terminated earlier pursuant to Section 3.2(c)
or Section 2.3(c). In the event of any such termination of this Agreement, the
Contract shall continue unamended and unaffected by virtue of this Agreement
provided, however, such termination shall not release either Party from any
claims by the other Party that it did not use commercially reasonable efforts in
connection with its obligations under Sections 2.3 or 2.4 as applicable.


2.3 ProGas Covenants Pending Closing.


(a) Beginning on the Effective Date, ProGas shall use commercially reasonable
efforts to obtain at its sole cost and expense, as promptly as practicable:


(i) the TCPL Consent,


(ii) the NEB Approval, and


(iii) the Producer Approval.


(b) ProGas shall promptly and with due diligence following the Effective Date
solicit in writing the consent of the Affected Producers to the pricing under
the Replacement Resale Arrangement, and shall, provided it receives the
requisite number of ballots with the requisite level of support, from such
Affected Producers (the "Required Ballots"), petition the Alberta Petroleum
Marketing Commission to issue, on an expedited basis, a Finding of Producer
Support (as defined in the Alberta Natural Gas Marketing Act). ProGas shall
provide NEA with periodic status reports as to its undertaking with respect to
the TCPL Consent, the NEB Approval, the Required Ballots and the Producer
Approval, and shall provide NEA with written notice within three (3) Business
Days of receipt of each of the TCPL Consent, the NEB Approval and the Producer
Approval, provided however if ProGas notifies NEA in writing that ProGas has
solicited the Affected Producers in writing but has determined that is has not
received the Required Ballots and that Producer Approval cannot be obtained,
then ProGas shall be released from its obligations under this Section 2.3(b) and
shall have no liability for failure to obtain the Producer Approval.


(c) If ProGas has not obtained the NEB Approval and the Producer Approval within
forty-five (45) days of the Effective Date, it shall so notify NEA in writing of
such fact, together with its best estimate of whether, and if applicable the
date by which, it expects the NEB Approval and the Producer Approval to be
obtained, and NEA shall have the right to terminate this Agreement within ten
(10) days of such written notice by delivering a notice of termination of this
Agreement to ProGas; provided, however, if ProGas has obtained (i) the Required
Ballots within forty-five (45) days of the Effective Date and such Required
Ballots are sufficient in ProGas' reasonable judgment to require the Alberta
Petroleum Marketing Commission to issue a Finding of Producer Support and
(ii) other evidence that the NEB Approval will be issued in due course, then
ProGas shall have the right, but not the obligation, to irrevocably waive the
condition precedent set forth in Section 2.5(d) and/or Section 2.5(e) (as the
case may be) by delivering to NEA written notice of such waiver, in which case
NEA shall not have the right to terminate the Agreement pursuant to this Section
2.3(c). For the avoidance of doubt, if ProGas waives the condition precedent set
forth in Section 2.5(d) or Section 2.5(e) in accordance with this section, and
subsequent thereto, the Alberta Petroleum Marketing Commission fails to issue,
refuses to issue or rescinds the issuance of a Finding of Producer Support or
the NEB fails to issue, refuses to issue or rescinds the issuance of the NEB
Approval, ProGas shall not be relieved from its obligation to consummate the
transactions contemplated herein and shall bear all risk and costs associated
therewith.


(d) If NEA terminates this Agreement by delivery of a termination notice in
accordance with Section 2.3(c), this Agreement shall terminate as of the date of
such notice and be of no further force and effect. In the event of such
termination, the Contract shall continue in full force and effect, unamended and
unaffected by virtue of this Agreement; provided, however, such termination
shall not release either Party from any claims by the other Party that it did
not use commercially reasonable efforts in connection with its obligations under
Sections 2.3 or 2.4 as applicable.


(e) ProGas covenants and agrees that once any of the TCPL Consent, the NEB
Approval, the Required Ballots or the Producer Approval is obtained, ProGas
shall not take or consent to the taking of any action to rescind, cancel or
abrogate the effectiveness or finality of the TCPL Consent, the NEB Approval,
the Required Ballots or the Producer Approval.


2.4 NEA Covenants Pending Closing

.


(a) Beginning on the Effective Date, NEA shall use commercially reasonable
efforts and due diligence to obtain and/or to cause NJEA to obtain, at NEA's
sole cost and expense, as promptly as practicable, one of the following
arrangements (as the case may be, an "Indenture Compliance Arrangement")
(1) alternative gas and/or power supply arrangements on terms and conditions
commercially reasonably acceptable to it that will permit the partial
termination of the Contract in accordance with the requirements of the Bond
Indentures, (2) the JCP&L PPA Restructuring and the Fixed Price Replacement
Arrangements or (3) other arrangements reasonably acceptable to it that will
permit the partial termination of the Contract in accordance with the
requirements of the Bond Indentures. ProGas acknowledges and agrees that NEA
shall have the right to elect, in its sole and absolute discretion, which
Indenture Compliance Arrangement NEA shall endeavor to obtain in accordance with
this section. NEA shall provide ProGas with periodic status reports as to NEA's
undertaking with respect thereto and shall provide ProGas with written notice
within three (3) Business Days of finalization of the terms of an Indenture
Compliance Arrangement.


(b) NEA covenants and agrees that once an Indenture Compliance Arrangement has
been obtained in accordance with Section 2.4(a), NEA shall not take any action
to rescind, cancel or abrogate the effectiveness or finality of the Indenture
Compliance Arrangement.


(c) Beginning on the Effective Date, NEA shall use commercially reasonable
efforts and due diligence to consummate and/or to cause NJEA to consummate, at
NEA's sole cost and expense, as promptly as practicable, the restructuring of
the power purchase agreement between NJEA and Jersey Central Power & Light
Company pursuant to the filing made with the New Jersey Board of Public
Utilities on June 24, 2003 (the "JCP&L PPA Restructuring") on terms and
conditions reasonably acceptable to NJEA and NEA so as to facilitate NEA in
obtaining an Indenture Compliance Arrangement; provided however, if NEA notifies
ProGas in writing that NEA has determined that the JCP&L PPA Restructuring
cannot be consummated pursuant to its terms, then NEA shall be released from any
and all obligations under this Section 2.4(c) and shall have no liability
hereunder to ProGas for failure to pursue a JCP&L PPA Restructuring.


(d) Beginning on the Effective Date, NEA shall use commercially reasonable
efforts and due diligence to obtain and/or to cause NJEA to obtain, at NEA's
sole cost and expense, as promptly as practicable either a fixed-price electric
power contract or a fixed-price gas supply agreement (as the case may be, the
"Fixed Price Replacement Arrangement") on terms and conditions reasonably
acceptable to NEA so as to facilitate NEA in obtaining an Indenture Compliance
Arrangement.


2.5 Conditions Precedent to Obligations of ProGas. ProGas' obligation to effect
the transactions set forth herein is subject to the satisfaction at or before
the Closing Date of the following conditions (any of which ProGas may waive):


(a) Representations and Warranties. All of the representations and warranties of
NEA in Section 14 shall be true and correct in all respects as though made on
and as of the Closing Date (unless the incorrectness of such representations and
warranties does not have a material adverse effect on the rights of ProGas), and
NEA shall have delivered a certificate, duly executed by an authorized officer,
with respect to such representations and warranties. NEA shall have performed,
or caused to be performed, all of the agreements and covenants to be performed
by it under this Agreement as of the Closing Date, unless the non-performance of
such agreements and covenants does not have a material adverse effect on the
rights of ProGas hereunder.


(b) No Legal Restraint. Neither Party shall be subject to any order, decree,
injunction, or other legal restraint or prohibition of a court or agency of
competent jurisdiction which enjoins, prohibits or materially interferes with
the consummation of the closing on the Closing Date or the Reduction Amendment.


(c) TCPL Consent. The TCPL Consent shall have been obtained and remain in full
force and effect.


(d) NEB Approval. ProGas shall have obtained the NEB Approval


(e) Producer Approval. ProGas shall have obtained the Producer Approval.


(f) Termination Agreement Closing. The "Closing Date" under and as defined in
the Termination Agreement shall have occurred and, if such Closing Date under
this Agreement occurs on or after January 2, 2004, the payment to ProGas of any
amounts owing under the Termination Note(s) given thereunder shall have been
made by or on behalf of NEA to ProGas.


(g) Payment of NEA Partial Termination Payment. If NEA is obligated to pay the
NEA Partial Termination Payment to ProGas, then NEA shall have paid to ProGas
the NEA Partial Termination Payment in accordance with Section 3.5.


(h) Adjustment Acknowledgement. NEA shall have executed and delivered to ProGas
the acknowledgement of the Reduction Amendment.


2.6 Conditions Precedent to Obligations of NEA. NEA's obligation to effect the
transactions set forth herein is subject to the satisfaction at or before the
Closing Date of the following conditions (any of which NEA may waive):


(a) Representations and Warranties. All of the representations and warranties of
ProGas in Section 13 shall be true and correct in all respects as though made on
and as of the Closing Date (unless the incorrectness of such representations and
warranties does not have a material adverse effect on the rights of NEA), and
ProGas shall have delivered a certificate, duly executed by an authorized
officer, with respect to such representations and warranties. ProGas shall have
performed, or caused to be performed, all of the agreements and covenants to be
performed by it under this Agreement as of the Closing Date, unless the
non-performance of such agreements and covenants does not have a material
adverse effect on the rights of NEA hereunder.


(b) No Legal Restraint. Neither Party shall be subject to any order, decree,
injunction, or other legal restraint or prohibition of a court or agency of
competent jurisdiction which enjoins, prohibits or materially interferes with
the consummation of the closing on the Closing Date or the Reduction Amendment.


(c) TCPL Consent. The TCPL Consent shall have been obtained and remain in full
force and effect.


(d) JCP&L PPA Restructuring. The closing for the JCP&L PPA Restructuring shall
have occurred.


(e) Fixed Price Replacement Arrangement. NEA shall have entered into, or shall
have caused NJEA to enter into, a Fixed Price Replacement Arrangement.


(f) Termination Agreement Closing. The consummation of the transactions
contemplated under the Termination Agreement shall have occurred.


(g) Payment or Discharge of ProGas Partial Termination Payment. If the Closing
date under this Agreement occurs on or after January 2, 2004 or if the
Termination Payment payable under the Termination Agreement has been paid in
full, and ProGas is obligated to pay the ProGas Partial Termination Payment to
NEA, then ProGas shall have paid to NEA the ProGas Partial Termination Payment
in accordance with Section 3.5.


(h) Producer Approval. The Producer Approval shall have been obtained (except to
the extent waived by ProGas pursuant to Section 2.3(c)).


(i) Indenture Compliance Arrangement. An Indenture Compliance Arrangement shall
have been obtained in accordance with Section 2.4 and remain in full force and
effect.


(j) Adjustment Acknowledgement. ProGas shall have executed and delivered to NEA
the acknowledgement of the Reduction Amendment.


3. CALCULATION OF PARTIAL TERMINATION PAYMENT; PARTIAL TERMINATION PAYMENT DATE.


3.1 Closing Date and Partial Termination Payment Calculation Date.


(a) Within three (3) Business Days of the last of the following events to occur
or be waived by the Party entitled to the benefit of such condition precedent:
(i) the closing of the JCP&L PPA Restructuring, (ii) NEA's obtaining an
Indenture Compliance Arrangement, (iii) execution of a Fixed Price Replacement
Arrangement, (iv) receipt by ProGas of the Producer Approval, (v) receipt by
ProGas of the NEB Approval and (vi) receipt of an executed copy of the TCPL
Consent, NEA shall deliver to ProGas a written notice (the "Closing Notice") in
accordance with Section 5 stating that the foregoing conditions precedent (those
listed in clauses (i) through (vi)) have been satisfied (or been waived by the
Party entitled to the benefit of such condition precedent). The calculation of
the NYMEX Final Price and the Partial Termination Payment by ProGas in
accordance with Section 3.2 shall occur on the next NYMEX Settlement Date to
occur after NEA delivers the Closing Notice (the "Partial Termination Payment
Calculation Date"). The date upon which NEA shall pay to ProGas or ProGas shall
pay to NEA, as appropriate, the Partial Termination Payment in accordance with
Section 3.5 shall be mutually agreed to by the Parties, but in no event shall
occur more than ten (10) Business Days after the Partial Termination Payment
Calculation Date (the "Closing Date"), provided however in the event such
Closing Date should occur prior to January 2, 2004 and NEA has delivered
Termination Note(s) to ProGas under the Termination Agreement and the
outstanding balance on such Termination Note(s) is equal or greater than the
amount of the ProGas Partial Termination Payment, ProGas shall not be obligated
to make any Partial Termination Payment, which may be owed by it, until January
2, 2004. Provided further however that if the Partial Termination Payment
Calculation Date occurs in March 2004, the Closing Date shall be no later than
March 31, 2004; provided, further, if the Closing Notice is delivered, but the
Parties are unable to calculate the Base Partial Termination Payment on or
before March 30, 2004 due to the inability to determine the NYMEX Henry Hub Gas
Prices pursuant to Section 3.4, then the Expiration Date shall be extended day
for day until the Closing Date occurs (but in no event later than April 30,
2004). If the Closing Date occurs after March 31, 2004 pursuant to the preceding
sentence, then the Partial Termination Date shall occur on the day following the
Closing Date and the Reduction Amendment shall be effective as of 9:59 a.m.
(Eastern time) of such day.


(b) The Parties acknowledge and agree that the Closing Date will occur prior to
the Partial Termination Date and that nothing in this Agreement shall modify,
relieve or excuse ProGas' or NEA's respective obligations to deliver, receive
and pay for, the full Daily Contract Quantity of 35,418 MMBtus/day under the
Contract through 9:59 a.m. (Eastern time) on the day following the Partial
Termination Date.


3.2 Calculation of Partial Termination Payment. The "Base Partial Termination
Payment" shall be equal to (1) negative eighteen million two hundred fifty
thousand U.S. dollars (-US$18,250,000) plus (2) the product of negative
fifty-six million five hundred thousand U.S. dollars (-US$56,500,000) times the
NYMEX Price Differential. An example of this calculation is shown on Appendix B.


(a) If the Base Partial Termination Payment is a positive number, then NEA shall
pay to ProGas the NEA Partial Termination Payment, which shall be an amount
equal to the Base Partial Termination Payment, but in no event in excess of
twenty million U.S. dollars (US$20,000,000) (the "NEA Payment Cap"); provided,
however, if the Base Partial Termination Payment exceeds the NEA Payment Cap,
then ProGas shall accept payment of the NEA Partial Termination Payment in the
amount of the NEA Payment Cap and the Contract shall be amended so that the
Remaining Daily Contract Quantity shall be an amount equal to the difference
between (A) 35,418 MMBtus/day and (B) the product of a fraction, the numerator
of which is equal to twenty million U.S. Dollars (US$20,000,000) and the
denominator of which is equal to the Base Partial Termination Payment,
multiplied by 22,911 MMBtus/day; provided that in no event shall such amount be
in excess of 19,418 MMBtus/day (the "NEA Threshold"). If the Remaining Daily
Contract Quantity as calculated pursuant to the preceding sentence exceeds the
NEA Threshold, then:


(1) ProGas shall notify NEA, concurrently with providing documentation of its
calculation of the amounts in Section 3.2(a) above, as to whether ProGas elects
to accept payment of the NEA Partial Termination Payment in the amount of the
NEA Payment Cap and to adjust the Remaining Daily Contract Quantity to an amount
equal to the NEA Threshold, or


(2) If ProGas' notice provided for in Section 3.2(a)(1) states that ProGas
declines to accept the election described in Section 3.2(a)(1), then within one
(1) Business Day of receipt of such notice, NEA shall notify ProGas as to
whether NEA agrees to waive the NEA Payment Cap and pay to ProGas an amount
equal to (A) the Base Partial Termination Payment multiplied by (B) a fraction,
the numerator of which is 16,000 MMBtus/day and the denominator of which is
22,911 MMBtus/day and to adjust the Remaining Daily Contract Quantity to an
amount equal to the NEA Threshold.


If ProGas declines to accept its election under Section 3.2(a)(1) and NEA
declines to exercise its election under Section 3.2(a)(2), the Parties shall
re-calculate the Base Partial Termination Payment on the next NYMEX Settlement
Date as set forth in Section 3.2(c).


(b) If the Base Partial Termination Payment is a negative number, then ProGas
shall pay to NEA the ProGas Partial Termination Payment, which shall be an
amount equal to the Base Partial Termination Payment times negative one (-1),
but in no event in excess of five million U.S. Dollars (US$5,000,000) (the
"ProGas Payment Cap"); provided, however, if the Base Partial Termination
Payment times negative one (-1) exceeds the ProGas Payment Cap, then NEA shall
accept payment of the ProGas Partial Termination Payment in the amount of the
ProGas Payment Cap and the Contract shall be amended so that the Remaining Daily
Contract Quantity shall be an amount equal to the difference between (A) 35,418
MMBtus/day and (B) the product of a fraction, the numerator of which is equal to
negative five million U.S. Dollars (-US$5,000,000) and the denominator of which
is equal to the Base Partial Termination Payment, multiplied by 22,911
MMBtus/day; provided that in no event shall such amount be in excess of 31,418
MMBtus/day (the "ProGas Threshold"). If the Remaining Daily Contract Quantity as
calculated pursuant to the preceding sentence exceeds the ProGas Threshold,
then:


(1) ProGas shall notify NEA, concurrently with providing documentation of its
calculation of the amounts in Section 3.2(b) above, of whether ProGas agrees to
waive the ProGas Payment Cap and pay to NEA an amount equal to (A) the Base
Partial Termination Payment times negative one (-1) multiplied by (B) a
fraction, the numerator of which is 4,000 MMBtus/day and the denominator of
which is 22,911 MMBtus/day and to adjust the Remaining Daily Contract Quantity
to an amount equal to the ProGas Threshold, or


(2) If ProGas' notice provided for in Section 3.2(b)(1) states that ProGas
declines to accept the election described in Section 3.2(b)(1), then within one
(1) Business Day of receipt of such notice, NEA shall notify ProGas as to
whether NEA elects to accept payment of the ProGas Partial Termination Payment
in the amount of the ProGas Payment Cap and to adjust the Remaining Daily
Contract Quantity to an amount equal to the ProGas Threshold.


If ProGas declines to exercise its election under Section 3.2(b)(1) and NEA
declines to accept its election under Section 3.2(b)(2), the Parties shall
re-calculate the Base Partial Termination Payment on the next NYMEX Settlement
Date as set forth in Section 3.2(c).


(c) If pursuant to Section 3.2(a) or 3.2(b) above, the Parties are obligated
re-calculate the Base Partial Termination Payment on the next NYMEX Settlement
Date, then the Base Partial Termination Payment shall be re-calculated on such
date in accordance with the provisions hereof, and the Closing Date shall be
determined as set forth in Section 3.1 using the new Partial Termination Payment
Calculation Date. If such recalculation fails to result in a Closing hereunder,
the Parties shall again recalculate the Base Partial Termination Payment as
provided for in this Section 3.2(c) on the next NYMEX Settlement Date and the
Closing Date shall be determined as set forth in Section 3.1 using the new
Partial Termination Payment Calculation Date. Notwithstanding the foregoing, no
recalculation(s) will be done pursuant to this Section 3.2(c) for a new Partial
Termination Payment Calculation Date falling after April 30, 2004. If a Closing
Date has not occurred after the two re-calculations contemplated hereunder
either Party may terminate this Agreement upon one (1) Business Day's prior
written notice to the other Party. By way of example and for the avoidance of
doubt:


(A) If the Base Partial Termination Payment as calculated pursuant to this
Section 3.2 were equal to US$22,000,000 then payment of the NEA Partial
Termination Payment in the amount of US$20,000,000 shall be made by NEA so long
as the Remaining Daily Contract Quantity does not exceed the NEA Threshold,
calculated as follows:


= 35,418 - [(US$20,000,000)/(US$22,000,0000)]*(22,911)
= 35,418 - 20,828
= 14,590 MMBtus/day


(B) If the Base Partial Termination Payment as calculated pursuant to this
Section 3.2 were equal to US$40,000,000, payment of the NEA Partial Termination
Payment shall be made by NEA in the amount of US$20,000,000, so long as the
Remaining Daily Contract Quantity does not exceed the NEA Threshold, calculated
as follows:


= 35,418 - [(US$20,000,000)/(US$40,000,0000)]*(22,911)
= 35,418 - 11,456
= 23,962 MMBtus/day.


Since this amount is greater than the NEA Threshold, the elections contained in
Section 3.2(a)(1) and (a)(2) shall become operative. Absent an election by one
of the parties under such sections, the Base Partial Termination Payment shall
be re-calculated on the next NYMEX Settlement Date and the procedures described
in Section 3.2 above shall be repeated in accordance with such section.


(C) If the Base Partial Termination Payment as calculated pursuant to this
Section 3.2 were equal to -US$6,000,000 then payment of the ProGas Partial
Termination Payment in the amount of US$5,000,000 shall be made by ProGas so
long as the Remaining Daily Contract Quantity does not exceed the ProGas
Threshold, calculated as follows:


= 35,418 - [(-US$5,000,000)/(-US$6,000,000)]*(22,911)
= 35,418 - 19,092
= 16,325 MMBtus/day


(D) If the Base Partial Termination Payment as calculated pursuant to this
Section 3.2 were equal to -US$30,000,000, payment of the ProGas Partial
Termination Payment shall be made by ProGas in the amount of US$5,000,000, so
long as the Remaining Daily Contract Quantity does not exceed the ProGas
Threshold, calculated as follows:


= 35,418 - [(-US$5,000,000)/(-US$30,000,0000)]*(22,911)
= 35,418 - 3,818
= 31,600 MMBtus/day.


Since this amount is greater than the ProGas Threshold, the elections contained
in Section 3.2(b)(1) and (b)(2) shall become operative. Absent an election by
one of the parties under such sections the Base Partial Termination Payment
shall be re-calculated on the next NYMEX Settlement Date and the procedures
described in Section 3.2 above shall be repeated in accordance with such
section.


(d) If the Base Partial Termination Payment is equal to zero, neither Party
shall be obligated to make payment of a Partial Termination Payment, and the
Parties shall consummate the Closing as provided hereunder (subject to
satisfaction of any remaining conditions precedent).


3.3 [RESERVED]


3.4 Determination of NYMEX Henry Hub Gas Prices. The monthly NYMEX Henry Hub Gas
Prices used to calculate the NYMEX Reference Price as of May 28, 2003 have been
determined and are set forth in Appendix A. The NYMEX Henry Hub Gas Prices used
to determine the NYMEX Final Price shall be calculated as of the Partial
Termination Payment Calculation Date and shall be determined consistent with the
methodology used to determine the NYMEX Reference Price as shown on Appendix A
and as described below:


(a) Use of Visible Market.


(i) For each month in the Calculation Period for which Published Values exist,
the NYMEX Henry Hub Gas Price shall be the Published Values for that month;


(ii) For each month in the Calculation Period for which Published Values are not
available, the Parties shall negotiate in good faith to agree upon stipulated
values for the NYMEX Henry Hub Gas Price for such month. If the Parties cannot
so agree within two (2) Business Days, then ProGas shall obtain, as promptly as
commercially practicable and to the extent reasonably available, at least two
(2) Broker Quotes for each NYMEX Henry Hub Gas Price for those months during the
Calculation Period for which Published Values are not available and shall
provide to NEA copies of all data, quotes and other information provided by the
OTC Brokers in connection with such Broker Quotes. If Broker Quotes do not
specify monthly prices for any given month during the Calculation Period, but do
include Calendar Year Swap Spreads, then beginning with the first month for
which no Published Value is available, the NYMEX Henry Hub Gas Price for such
month shall be calculated as the sum of (1) the NYMEX Henry Hub Gas Price for
the same month during the previous year plus (2) the Calendar Year Swap Spread
(such amount, the "Swap Spread-Derived Price" and such calculation, the "Swap
Spread-Derived Price Calculation"). "Calendar Year Swap Spread" means the value
quoted by an OTC Broker as a differential to the price of the Henry Hub natural
gas futures contract for a given month and year. This calculation shall be
repeated for any "stub" year (i.e., any year for which fewer than 12 months of
monthly prices are available) until such year has a stipulated NYMEX Henry Hub
Gas Price for each month during such year. The Swap Spread-Derived Price
Calculation shall continue to be used, to the extent available, for subsequent
monthly prices by adding the correlative year's Calendar Year Swap Spread for
any given month to price for the same month during the prior year. For example,
if the last month for which a Published Value is available is May 2009, then the
June 2009 NYMEX Henry Hub Gas Price shall equal the June 2008 value (i.e.,
$4.705/MMBtu on Appendix A) plus the Calendar Year Swap Spread for June 2009
(i.e., $.035/MMBtu), or $4.740 MMBtu. If Calendar Year Swap Spreads are not
available for a given year and if any later Broker Quote provides the NYMEX
Henry Hub Gas Price on a calendar year basis, then the monthly NYMEX Henry Hub
Gas Price during each month of such calendar year for the annual Broker Quote
shall be deemed to be the calendar year NYMEX Henry Hub Gas Price contained in
the Broker Quote. All Broker Quotes obtained pursuant to this section shall be
averaged, and Broker Quotes for any given NYMEX Henry Hub Gas Price (or Swap
Spread-Derived Price) that are no greater than 105%, and no less than 95%, of
the average of the Broker Quotes obtained for such NYMEX Henry Hub Gas Price (or
Swap Spread-Derived Price) shall be "Eligible Broker Quotes" and all other
Broker Quotes shall be disregarded for the purposes of this section. The
arithmetic average of the Eligible Broker Quotes obtained for each NYMEX Henry
Hub Gas Price for each month (or year or Swap Spread-Derived Price) shall be the
NYMEX Henry Hub Gas Price for such month (or year or Swap Spread-Derived Price)
for purposes of calculating the NYMEX Final Price.


(b) Absence of a Visible Market for Certain NYMEX Henry Hub Gas Prices. If
neither Published Values nor Eligible Broker Quotes are available to determine
the NYMEX Henry Hub Gas Price for any month in the Calculation Period, ProGas
shall calculate the arithmetic average percentage change in the Visible Market
for each of the NYMEX Henry Hub Gas Prices for all of the months during the
Calculation Period for which Visible Market values for NYMEX Henry Hub Gas
Prices are available (the "Deviation Percentage"). The Deviation Percentage
shall be computed as (1) one hundred percent (100%) times (2) the simple sum of
the Visible Market values for NYMEX Henry Hub Gas Prices for each NYMEX Henry
Hub Gas Price for each month divided by (3) the simple sum of the analogous
NYMEX Henry Hub Gas Prices for the correlative months used to calculate the
NYMEX Reference Price. If the Deviation Percentage is:


(i) less than or equal to 1%, then the NYMEX Henry Hub Gas Prices for which
there is no Visible Market for purposes of calculating the NYMEX Final Price
will be the correlative NYMEX Henry Hub Gas Price used to calculate the NYMEX
Reference Price as set forth in Appendix A.


(ii) greater than 1%, then (A) the Parties will select by mutual agreement a
third-party consultant who has commercial expertise in gas price forecasting,
long-term gas forward contract pricing and valuation, or other relevant
expertise, and (B) such third-party consultant shall, as promptly as practicable
but within (15) Business Days of being engaged (or such longer period of time as
agreed to by the Parties), provide monthly NYMEX Henry Hub Gas Prices which,
absent manifest error, will be used for the calculation of the NYMEX Final Price
for which neither Published Values nor Eligible Broker Quotes are available. The
Parties will equally share the cost of engaging the third-party consultant. If
the Parties cannot agree upon the selection of the third-party consultant within
five (5) Business Days from the date on which the Deviation Percentage is
calculated, then each Party shall select a third-party consultant and those two
consultants shall select a third consultant. All three consultants shall
independently provide monthly NYMEX Henry Hub Gas Prices within five (5)
Business Days of the selection of the third consultant. The third consultant's
monthly NYMEX Henry Hub Gas Prices shall be used in the calculation of the NYMEX
Final Price, provided that each of such third consultant's prices for any month
shall not be lower than the lower of the first two consultants' prices for such
month nor higher than the higher of the first two consultants' prices for such
month. If any of the consultants fail to provide monthly NYMEX Henry Hub Gas
Prices within such five (5) Business Day period and the Parties are subsequently
unable to agree upon stipulated values for the NYMEX Henry Hub Gas Prices using
the procedures set forth in Section 3.4(a)(ii), then either Party may terminate
this Agreement upon one (1) Business Day's prior written notice to the other
Party. In the event of such termination, the Contract shall continue in full
force and effect, unamended and unaffected by virtue of this Agreement and
neither Party shall have any liability to the other Party as a result of such
termination.


(c) Retention of NYMEX Henry Hub Gas Prices Data. Each of the Parties agree to
save all data, quotes and other information (including without limitation the
NYMEX Final Price) developed or obtained pursuant to this Section 3.4 until the
Closing Date or the termination of this Agreement.


3.5 Payment of Partial Termination Payment.


(a) On the Closing Date (or such later date as provided in Section 3.1), subject
to the satisfaction or waiver of the conditions set forth in Section 2.5 or
Section 2.6 hereof (as applicable), NEA shall pay to ProGas or ProGas shall pay
to NEA (as applicable) the Partial Termination Payment in immediately available
funds, payable by wire transfer as follows:


(i) Payment to ProGas:


Pay Through:


Bank of America N.T. and S. A.
ABA 026009593
Account Number 6550826336


For transfer to:


Toronto Dominion Bank, Transit 80609
FCT ProGas USA, Inc.


Favor:


806090805 7316583
ProGas Limited
BP Center
11th Floor
240 4th Avenue S.W.
Calgary, Alberta T2P2H8


or to such other banking institution designated in writing by ProGas at least
two (2) Business Days prior to the Closing Date. Any such funds that are
transmitted by wire transfer shall be timely wired so as to be received and
confirmed on or before the close of business on the Closing Date of the
receiving banking institution designated by ProGas in accordance with the
previous sentence.


(ii) Payment to NEA:

 


BBK: US Bank (ABA #091000022)
BNF: US Bank Trust N.A.
A/C: 173103321092
OBI: Corporate Trust
REF#: 102560-001 for the account of NEA/NJEA
Attn: TFM/CDR


or to such other banking institution designated in writing by NEA at least two
(2) Business Days prior to the Closing Date. Such funds shall be timely wired so
as to be received and confirmed on or before the close of business on the
Closing Date of the receiving banking institution designated by NEA in
accordance with the previous sentence; provided, however, if pursuant to the
Termination Agreement, NEA has delivered to ProGas one or more Termination
Note(s) as defined therein, then to the extent ProGas shall owe NEA the ProGas
Partial Termination Payment in an amount less than the aggregate outstanding
balance on the Termination Note(s), ProGas shall effectuate payment on the later
of January 2, 2004 and the Closing Date of such ProGas Partial Termination
Payment by reducing the amount due under the Termination Note by an amount equal
to the ProGas Partial Termination Payment or in the event of two notes, by
reducing the amount due under each of the Termination Note(s) by an amount equal
to one-half of the ProGas Partial Termination Payment. To the extent that the
ProGas Partial Termination Payment exceeds the outstanding balance on the
Termination Note(s), if any, ProGas shall pay to NEA the amount of such excess
in cash by wire transfer in accordance with this Section on the Closing Date.


ProGas shall have the right to set-off any amounts owed by it in respect of any
ProGas Partial Termination Payment against any amounts owed to ProGas under the
Termination Note(s), as defined under the Termination Agreement. Upon the
effective date of such set-off (which shall be the later of the Closing Date
hereunder and January 2, 2004), the amount due under the Termination Note(s)
shall be reduced (in equal shares if more than one (1) Termination Note has been
delivered to ProGas pursuant to the Termination Agreement) by the amount of such
set-off. The obligations of ProGas and NEA under this Agreement or under the
Termination Agreement in respect of such amounts shall be deemed satisfied and
discharged to the extent of any such set-off. ProGas shall give NEA notice of
any set-off effected under this Section, provided that failure to give such
notice shall not affect the validity of the set-off. The rights provided by this
Section are in addition to and not in limitation of any other right or remedy
(including any right to set-off, counterclaim or otherwise withhold payment) to
which ProGas may be entitled (whether by operation of law, contract or
otherwise). The term "set-off" as used herein means set-off, offset, combination
of accounts, right of retention or withholding or similar right or requirement
to which ProGas is entitled (whether arising under this Agreement, another
agreement, applicable law or otherwise).


4. RESERVED.


5. NOTICES.


Any notice from one Party to the other shall be given in writing and shall be
deemed to be given (1) as of the date transmitted by facsimile and received in
full prior to the close of normal business hours of the recipient, (2) the day
after the date sent by overnight courier or other means of next day personal
delivery, or (3) the date of delivery by hand. For the purposes of this Section
5, such notices shall be mailed to the following respective addresses or the
following respective facsimile numbers or to such others as may be hereafter
designated by either Party:

 


If to NEA:

Northeast Energy Associates, A Limited Partnership
c/o Northeast Energy, LP
FPL Energy, LLC
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Nathan E. Hanson, Business Manager
Phone: 561-304-5121
Facsimile: 561-304-5161

 


If to ProGas:

ProGas Limited
1100, 240 4th Avenue S.W.
Calgary, Alberta
Canada T2P 2H8
Attention: Shonda Day, Director Marketing
Telephone: (403) 233-1310
Facsimile: (403) 233-5655


6. INTEGRATION AND FURTHER ASSURANCES.


Provided the Closing Date occurs, this Agreement and any amendments hereto prior
to the Expiration Date and all releases, acknowledgments, documents and
agreements collateral hereto contain the entire agreement and understanding
between the Parties, their agents, employees and affiliates as to the subject
matter contained herein and therein and supersede all prior agreements and
understandings relating to the subject matter hereof. At any time and from time
to time, upon the reasonable request of a Party, the other Party shall promptly
execute and deliver any and all further instruments and documents and take such
further action as the requesting Party may request in order to fully perform and
carry out the terms of this Agreement.


7. NON-WAIVER.


No failure by either Party or any of its agents to exercise, no course of
dealing with respect to, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, and, in addition, no provision of
this Agreement shall be considered waived by either Party except when such
waiver is given in writing. The failure of either Party to insist in any one or
more instances upon strict performance of any of the provisions of this
Agreement or to take advantage of any of its rights hereunder shall not be
construed as a waiver of any such provisions or the relinquishment of any such
rights for the future, but the same shall continue and remain in full force and
effect.


8. ASSIGNMENT OR TRANSFER OF INTEREST.


This Agreement shall be binding upon and inure to the benefit of the respective
heirs, administrators, representatives, executors, successors and permitted
assigns of the Parties hereto; provided, however, that neither Party may assign,
sell, transfer or in any other way convey its or his rights, duties or
obligations under this Agreement, either in whole or in part, without the prior
written consent of the other Party (which consent shall not be unreasonably
withheld or delayed).


9. NO THIRD PARTY BENEFICIARIES.


The Parties do not intend to create rights in, or grant remedies to, any third
party as a beneficiary of this Agreement or of any duty, covenant, obligation or
understanding established under this Agreement.


10. EFFECT OF SECTION HEADINGS.


Section headings appearing in this Agreement are inserted for convenience only,
and shall not be construed as interpretations of text.


11. GOVERNING LAW.


This Agreement shall be interpreted, governed and construed under the laws of
the Province of Alberta, Canada (without giving effect to its conflict of laws
provisions which could apply the law of another jurisdiction). All disputes
arising between the Parties concerning the construction or enforcement of this
Agreement that the Parties are unable to settle between themselves shall be
submitted to a trial by judge. The Parties hereby waive any rights to a trial by
jury. All proceedings shall be held in Alberta. The Parties hereby consent to
jurisdiction in Alberta and agree that Alberta is a convenient venue for any
proceedings between the Parties.


12. SEVERABILITY


If any term or provision of this Agreement or the interpretation or application
of any term or provision to any prior circumstance is held to be unenforceable,
illegal or invalid by a court or agency of competent jurisdiction, the remainder
of this Agreement and the interpretation or application of all other terms or
provisions other than those which are unenforceable, illegal or invalid shall
not be affected thereby, and each term and provision shall be valid and be
enforced to the fullest extent permitted by law.


13. REPRESENTATIONS AND WARRANTIES OF PROGAS.




ProGas makes no representations and warranties except as expressly stated
herein. ProGas represents and warrants to NEA as of the date hereof as follows:


(a) ProGas is a corporation duly organized, validly existing and in good
standing under the laws of Canada and is duly qualified to transact business and
is in good standing in each jurisdiction where failure to so qualify would have
a material adverse effect on the performance by ProGas of its obligations under
this Agreement. ProGas has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of, and the performance by
ProGas of its obligations under this Agreement have been duly and validly
authorized by all necessary corporate action of ProGas. This Agreement has been
duly and validly executed and delivered by ProGas and constitutes its valid
legal and binding obligation, enforceable against ProGas in accordance with its
terms (except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws from time to
time in effect that affect creditors' rights generally and subject to the
qualification that general equitable principles may limit the enforcement of
certain remedies).


(b) The execution and delivery of this Agreement by ProGas, the fulfillment of
and the compliance by ProGas with this Agreement, and the consummation by ProGas
of the transactions described herein, do not and will not (i) violate or
conflict with any provisions of ProGas' Articles of Incorporation, Bylaws, or
any other governing documents, (ii) violate, conflict with or result in the
breach or termination of any agreement or instrument to which ProGas is a party
or is bound by and which could have an adverse effect on the consummation or
performance or consummation and performance by ProGas of the transactions
contemplated by this Agreement, provided that the TCPL Consent is obtained and
remains in full force and effect, or (iii) violate or conflict with any law,
rule, ordinance, regulation, judgment, order, injunction, decree or award that
applies to or binds ProGas or any of its assets.


(c) (i) ProGas has good, valid and marketable title to the Contract and
(ii) except pursuant to the Assignment Agreement, ProGas has not assigned or
otherwise transferred to any third party any of its rights, duties, liabilities
or obligations under this Agreement or the Contract.


(d) There is no action, suit, claim, arbitration, proceeding, investigation or
litigation pending against ProGas or, to the best of ProGas' knowledge,
threatened against or involving ProGas, its property, the Contract, or this
Agreement or any of the transactions contemplated herein or therein, at law or
in equity, before or by any court, arbitrator or governmental authority, which
could have an adverse effect on the consummation and/or performance by ProGas of
the transactions contemplated by this Agreement, including without limitation
the Reduction Amendment. No governmental agency or authority has at any time
given notice of intention to commence or, to the best of ProGas' knowledge,
commenced any investigation relating to the legal right of ProGas to perform its
obligations under this Agreement, which could have an adverse effect on the
consummation and/or performance by ProGas of the transactions contemplated by
this Agreement, including without limitation the Reduction Amendment.


(e) Prior to the date hereof, the Contract has not been amended other than as
set forth in the Recitals hereto and is in full force and effect, and
constitutes a valid and binding obligation of, and is legally enforceable in
accordance with its terms against ProGas. ProGas has complied in all material
respect with the Contract and is not in default thereunder, and there has not
occurred any event which (whether with or without notice, lapse of time or both)
would constitute such a default under the Contract by ProGas.


(f) Except for the TCPL Consent, NEB Approval and the Producer Approval, which
ProGas will endeavor to obtain as provided in Section 2.3, ProGas has obtained
all permits, licenses, approvals, consents and exemptions (collectively,
"Approvals") required for ProGas to perform its obligations under this Agreement
and to adjust the Daily Contract Quantity, required by applicable laws,
statutes, rules and regulations in effect as of the date hereof, and (i) each
such Approval was duly obtained, validly issued, and is in full force and effect
and all applicable appeal periods with respect thereto have expired or the right
to appeal by all parties entitled to appeal has been irrevocably waived, (ii)
ProGas has complied with all material conditions stated in such Approvals which
are required to have been complied with as of the date hereof and (iii) ProGas
is not in default of any provision of such Approvals and no basis exists for
invalidating, revoking or terminating any such Approval.


(g) No finder, broker or agent has been employed, appointed or authorized to act
on ProGas' behalf in connection with the transactions contemplated by this
Agreement.


14. REPRESENTATIONS AND WARRANTIES OF NEA.


NEA makes no representations and warranties except as expressly stated herein.
NEA represents and warrants to ProGas as of the date hereof as follows:


(a) NEA is a limited partnership validly existing and in good standing under the
laws of the Commonwealth of Massachusetts, and is duly qualified to transact
business and is in good standing in each jurisdiction where failure to so
qualify would have a material adverse effect on the performance by NEA of its
obligations under this Agreement. NEA has all requisite limited partnership
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of, and
the performance by NEA of its obligations under this Agreement have been duly
and validly authorized by all necessary limited partnership action of NEA. This
Agreement has been duly and validly executed and delivered by NEA and
constitutes its valid and binding obligation, enforceable against NEA in
accordance with its terms (except to the extent that enforcement may be limited
by applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
from time to time in effect that affect creditors' rights generally and subject
to the qualification that general equitable principles may limit the enforcement
of certain remedies).


(b) The execution and delivery of this Agreement by NEA, the fulfillment of and
the compliance by NEA with the respective terms and provisions of this
Agreement, and the consummation by NEA of the transactions described herein do
not and will not (i) violate or conflict with any provisions of NEA's limited
partnership agreement or other governing documents, (ii) provided that each of
the TCPL Consent and an Indenture Compliance Arrangement is obtained and remains
in full force and effect, violate, conflict with or result in the breach or
termination of any agreement or instrument to which NEA is a party or is bound
by and which could have an adverse effect on the consummation or performance, or
consummation and performance, by NEA of the transactions contemplated by this
Agreement, or (iii) violate or conflict with any law, rule, ordinance,
regulation, judgment, order, injunction, decree or award that applies to or
binds NEA or any of its assets.


(c) (i) NEA has good, valid and marketable title to the Contract and (ii) except
as contemplated in the Contract, or the Bond Indentures, NEA has not assigned or
otherwise transferred to any third party any of its rights, duties, liabilities
or obligations under this Agreement or the Contract.


(d) There is no action, suit, claim, arbitration, proceeding, investigation or
litigation pending against NEA or, to the best of NEA's knowledge, threatened
against or involving NEA, its property, the Contract, or this Agreement or any
of the transactions contemplated herein or therein, at law or in equity, before
or by any court, arbitrator or governmental authority, which could have an
adverse effect on the consummation and/or performance by NEA of the transactions
contemplated by this Agreement, including without limitation the Reduction
Amendment. No governmental agency or authority has at any time given notice of
intention to commence or, to the best of NEA's knowledge, commenced any
investigation relating to the legal right of NEA to perform its obligations
under this Agreement, which could have an adverse effect on the consummation
and/or performance by NEA of the transactions contemplated by this Agreement,
including without limitation the Reduction Amendment.


(e) Prior to the date hereof the Contract has not been amended other than as set
forth in the recitals hereto and is in full force and effect, and constitutes a
valid and binding obligation of, and is legally enforceable in accordance with
its terms against NEA. NEA has complied in all material respects with the
Contract and is not in default thereunder, and there has not occurred any event
which (whether with or without notice, lapse of time or both) would constitute
such a default under the Contract by NEA.


(f) No finder, broker or agent has been employed, appointed or authorized to act
on NEA's behalf in connection with the transactions contemplated by this
Agreement.


(g) Except for an Indenture Compliance Arrangement which NEA will endeavor to
obtain as provided in Section 2.4, NEA has obtained all Approvals required for
NEA to perform its obligations under this Agreement and to adjust the Daily
Contract Quantity required by applicable laws, statutes, rules and regulations
in effect as of the date hereof, and (i) each such Approval was duly obtained,
validly issued, and is in full force and effect and all applicable appeal
periods with respect thereto have expired or the right to appeal by all Parties
entitled to appeal has been irrevocably waived, (ii) NEA has complied with all
material conditions stated in such Approvals which are required to have been
complied with as of the date hereof and (iii) NEA is not in default of any
provision of such Approvals and no basis exists for invalidating, revoking or
terminating any such Approval.


15. COUNTERPART EXECUTION.




This Agreement may be executed in counterpart, no one copy of which need be
executed by both NEA and ProGas. A valid and binding contract shall arise if and
when counterpart execution pages are executed and delivered by NEA and ProGas.


16. CONTRACT VALIDITY.


Neither Party shall initiate or assert in any regulatory, judicial, arbitral or
administrative proceeding that (1) it has been damaged due to the Reduction
Amendment or (2) it acted imprudently in its agreement to terminate the
Contract.


17. INDEMNITY.


(a) Each Party shall be liable to and shall defend, indemnify and hold harmless
the other Party and its and their respective directors, officers, members,
partners, shareholders, employees, managers, agents, trustees, beneficiaries,
representatives, lenders, affiliates, successors and permitted assigns (each an
"Indemnified Person") for, from and against any and all claims, liabilities,
obligations, actions, demands, judgments, losses, costs, expenses (including
reasonable legal fees on a solicitor and own client basis incurred in connection
therewith), suits, proceedings and damages (but expressly excluding
consequential, indirect, exemplary, special, incidental, economic or punitive
losses, damages or claims including, without limitation, losses of profit)
asserted against or suffered or incurred by any Indemnified Person in connection
with breach of this Agreement by the indemnifying Party; provided, however, that
in the event any claim results from the joint or concurrent negligence or
willful misconduct of, or breaches of this Agreement by, both Parties, each
Party shall be liable under this indemnification provision in proportion to its
relative degree of fault.


(b) In the event that a Party is obligated to indemnify and hold harmless any
Indemnified Person pursuant to this Section 17, the amount owing to the
Indemnified Person shall be the amount of such Indemnified Person's actual,
reasonable, documented out-of-pocket costs, net of any insurance or other
recovery actually received by the Indemnified Person.


18. AMENDMENT.


This Agreement may be amended, modified or supplemented only by written
agreement signed by both Parties.



IN WITNESS WHEREOF, the undersigned have consented and caused this Agreement to
be executed as of the date first indicated above.

 


NORTHEAST ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 

By:  Northeast Energy, LP
       Its General Partner

 


By:  ESI Northeast Energy GP, Inc.
       Its Administrative General Partner

 




By:




MICHAEL LEIGHTON







   

Name: Michael Leighton
Title: Vice President

 



PROGAS LIMITED

 




By:




LEE LUNDE







   

Lee Lunde
President

 




By:




DELWYN ROBOSTAN







   

Delwyn Robostan
Director of Marketing



 

 

APPENDIX A to Partial Termination Agreement Dated July 11, 2003



NYMEX Reference Price (Actual)

NYMEX Final Price (Example)

   





















421.096

Divided By

86.490

Equals

$4.869

422.353

Divided By

86.490

Equals

$4.88





















                     

NYMEX Price Differential (Example)

   





















         

$4.883

Minus

$4.869

Equals

0.0145























Month
Beginning

NYMEX
($US/
mmBTU)

       

Discount Rate

 

PV of Price

 

Month
Beginning

NYMEX
($US/
mmBTU)

       

Discount Rate

 

PV of Price

 

$/MMBtu
Published Values
Section 3.4(a) (i)

Broker Quotes
Cal Spread
Section 3.4(a) (ii)

Broker Quotes Annual Prices
Section 3.4(a) (ii)

NYMEX Henry Hub Gas Prices

 

6.9800%
0.56385%

(p.a.)
(m.)

     

$/MMBtu
Published Values
Section 3.4(a) (i)

Broker Quotes
Cal Spread
Section 3.4(a) (ii)

Broker Quotes Annual Prices
Section 3.4(a) (ii)

NYMEX Henry Hub Gas Prices

 

6.9800%
0.56385%

(p.a.)
(m.)

                                       

01/01/04

$6.385

   

$6.385

 

1.0000

 

$6.385

 

Jan-04

$5.924

   

$5.924

 

1.0000

 

$5.924

02/01/04

$6.240

   

$6.240

 

0.9944

 

$6.205

 

Feb-04

$5.849

   

$5.849

 

0.9944

 

$5.816

03/01/04

$5.970

   

$5.970

 

0.9888

 

$5.903

 

Mar-04

$5.664

   

$5.664

 

0.9888

 

$5.601

04/01/04

$5.115

   

$5.115

 

0.9833

 

$5.029

 

Apr-04

$5.034

   

$5.034

 

0.9833

 

$4.950

05/01/04

$4.940

   

$4.940

 

0.9778

 

$4.830

 

May-04

$4.888

   

$4.888

 

0.9778

 

$4.779

06/01/04

$4.890

   

$4.890

 

0.9723

 

$4.754

 

Jun-04

$4.873

   

$4.873

 

0.9723

 

$4.738

07/01/04

$4.880

   

$4.880

 

0.9668

 

$4.718

 

Jul-04

$4.868

   

$4.868

 

0.9668

 

$4.707

08/01/04

$4.875

   

$4.875

 

0.9614

 

$4.687

 

Aug-04

$4.888

   

$4.888

 

0.9614

 

$4.699

09/01/04

$4.865

   

$4.865

 

0.9560

 

$4.651

 

Sep-04

$4.888

   

$4.888

 

0.9560

 

$4.673

10/01/04

$4.880

   

$4.880

 

0.9507

 

$4.639

 

Oct-04

$4.918

   

$4.918

 

0.9507

 

$4.675

11/01/04

$5.060

   

$5.060

 

0.9453

 

$4.783

 

Nov-04

$5.123

   

$5.123

 

0.9453

 

$4.843

12/01/04

$5.240

   

$5.240

 

0.9400

 

$4.926

 

Dec-04

$5.303

   

$5.303

 

0.9400

 

$4.985

01/01/05

$5.320

   

$5.320

 

0.9348

 

$4.973

 

Jan-05

$5.398

   

$5.398

 

0.9348

 

$5.046

02/01/05

$5.250

   

$5.250

 

0.9295

 

$4.880

 

Feb-05

$5.343

   

$5.343

 

0.9295

 

$4.966

03/01/05

$5.070

   

$5.070

 

0.9243

 

$4.686

 

Mar-05

$5.143

   

$5.143

 

0.9243

 

$4.754

04/01/05

$4.690

   

$4.690

 

0.9191

 

$4.311

 

Apr-05

$4.748

   

$4.748

 

0.9191

 

$4.364

05/01/05

$4.608

   

$4.608

 

0.9140

 

$4.212

 

May-05

$4.663

   

$4.663

 

0.9140

 

$4.262

06/01/05

$4.595

   

$4.595

 

0.9088

 

$4.176

 

Jun-05

$4.648

   

$4.648

 

0.9088

 

$4.224

07/01/05

$4.600

   

$4.600

 

0.9037

 

$4.157

 

Jul-05

$4.633

   

$4.633

 

0.9037

 

$4.187

08/01/05

$4.590

   

$4.590

 

0.8987

 

$4.125

 

Aug-05

$4.633

   

$4.633

 

0.8987

 

$4.164

09/01/05

$4.539

   

$4.539

 

0.8936

 

$4.056

 

Sep-05

$4.623

   

$4.623

 

0.8936

 

$4.131

10/01/05

$4.567

   

$4.567

 

0.8886

 

$4.058

 

Oct-05

$4.633

   

$4.633

 

0.8886

 

$4.117

11/01/05

$4.727

   

$4.727

 

0.8836

 

$4.177

 

Nov-05

$4.801

   

$4.801

 

0.8836

 

$4.242

12/01/05

$4.912

   

$4.912

 

0.8787

 

$4.316

 

Dec-05

$4.991

   

$4.991

 

0.8787

 

$4.386

01/01/06

$5.015

   

$5.015

 

0.8738

 

$4.382

 

Jan-06

$5.113

   

$5.113

 

0.8738

 

$4.468

02/01/06

$4.949

   

$4.949

 

0.8689

 

$4.300

 

Feb-06

$5.058

   

$5.058

 

0.8689

 

$4.395

03/01/06

$4.825

   

$4.825

 

0.8640

 

$4.169

 

Mar-06

$4.958

   

$4.958

 

0.8640

 

$4.284

04/01/06

$4.565

   

$4.565

 

0.8592

 

$3.922

 

Apr-06

$4.658

   

$4.658

 

0.8592

 

$4.002

05/01/06

$4.495

   

$4.495

 

0.8543

 

$3.840

 

May-06

$4.583

   

$4.583

 

0.8543

 

$3.915

06/01/06

$4.495

   

$4.495

 

0.8495

 

$3.819

 

Jun-06

$4.561

   

$4.561

 

0.8495

 

$3.875

07/01/06

$4.500

   

$4.500

 

0.8448

 

$3.802

 

Jul-06

$4.545

   

$4.545

 

0.8448

 

$3.840

08/01/06

$4.555

   

$4.555

 

0.8400

 

$3.826

 

Aug-06

$4.585

   

$4.585

 

0.8400

 

$3.852

09/01/06

$4.605

   

$4.605

 

0.8353

 

$3.847

 

Sep-06

$4.615

   

$4.615

 

0.8353

 

$3.855

10/01/06

$4.630

   

$4.630

 

0.8306

 

$3.846

 

Oct-06

$4.640

   

$4.640

 

0.8306

 

$3.854

11/01/06

$4.790

   

$4.790

 

0.8260

 

$3.957

 

Nov-06

$4.800

   

$4.800

 

0.8260

 

$3.965

12/01/06

$4.930

   

$4.930

 

0.8214

 

$4.049

 

Dec-06

$4.965

   

$4.965

 

0.8214

 

$4.078

01/01/07

$5.045

   

$5.045

 

0.8168

 

$4.121

 

Jan-07

$5.072

   

$5.072

 

0.8168

 

$4.143

02/01/07

$4.945

   

$4.945

 

0.8122

 

$4.016

 

Feb-07

$4.982

   

$4.982

 

0.8122

 

$4.046

03/01/07

$4.845

   

$4.845

 

0.8076

 

$3.913

 

Mar-07

$4.882

   

$4.882

 

0.8076

 

$3.943

04/01/07

$4.675

   

$4.675

 

0.8031

 

$3.754

 

Apr-07

$4.672

   

$4.672

 

0.8031

 

$3.752

05/01/07

$4.685

   

$4.685

 

0.7986

 

$3.741

 

May-07

$4.682

   

$4.682

 

0.7986

 

$3.739

06/01/07

$4.720

   

$4.720

 

0.7941

 

$3.748

 

Jun-07

$4.717

   

$4.717

 

0.7941

 

$3.746

07/01/07

$4.755

   

$4.755

 

0.7897

 

$3.755

 

Jul-07

$4.752

   

$4.752

 

0.7897

 

$3.752

08/01/07

$4.755

   

$4.755

 

0.7852

 

$3.734

 

Aug-07

$4.767

   

$4.767

 

0.7852

 

$3.743

09/01/07

$4.715

   

$4.715

 

0.7808

 

$3.682

 

Sep-07

$4.742

   

$4.742

 

0.7808

 

$3.703

10/01/07

$4.690

   

$4.690

 

0.7765

 

$3.642

 

Oct-07

$4.717

   

$4.717

 

0.7765

 

$3.663

11/01/07

$4.790

   

$4.790

 

0.7721

 

$3.698

 

Nov-07

$4.817

   

$4.817

 

0.7721

 

$3.719

12/01/07

$4.865

   

$4.865

 

0.7678

 

$3.735

 

Dec-07

$4.912

   

$4.912

 

0.7678

 

$3.771

01/01/08

$4.955

   

$4.955

 

0.7635

 

$3.783

 

Jan-08

$5.007

   

$5.007

 

0.7635

 

$3.823

02/01/08

$4.895

   

$4.895

 

0.7592

 

$3.716

 

Feb-08

$4.947

   

$4.947

 

0.7592

 

$3.756

03/01/08

$4.815

   

$4.815

 

0.7549

 

$3.635

 

Mar-08

$4.867

   

$4.867

 

0.7549

 

$3.674

04/01/08

$4.685

   

$4.685

 

0.7507

 

$3.517

 

Apr-08

$4.737

   

$4.737

 

0.7507

 

$3.556

05/01/08

$4.705

   

$4.705

 

0.7465

 

$3.512

 

May-08

$4.757

   

$4.757

 

0.7465

 

$3.551

06/01/08

$4.705

   

$4.705

 

0.7423

 

$3.493

 

Jun-08

$4.757

   

$4.757

 

0.7423

 

$3.531

07/01/08

$4.735

   

$4.735

 

0.7381

 

$3.495

 

Jul-08

$4.787

   

$4.787

 

0.7381

 

$3.533

08/01/08

$4.765

   

$4.765

 

0.7340

 

$3.498

 

Aug-08

$4.817

   

$4.817

 

0.7340

 

$3.536

09/01/08

$4.775

   

$4.775

 

0.7299

 

$3.485

 

Sep-08

$4.827

   

$4.827

 

0.7299

 

$3.523

10/01/08

$4.755

   

$4.755

 

0.7258

 

$3.451

 

Oct-08

$4.807

   

$4.807

 

0.7258

 

$3.489

11/01/08

$4.830

   

$4.830

 

0.7217

 

$3.486

 

Nov-08

$4.882

   

$4.882

 

0.7217

 

$3.523

12/01/08

$4.905

   

$4.905

 

0.7177

 

$3.520

 

Dec-08

$4.957

   

$4.957

 

0.7177

 

$3.558

01/01/09

$4.955

   

$4.955

 

0.7137

 

$3.536

 

Jan-09

$5.007

   

$5.007

 

0.7137

 

$3.573

02/01/09

$4.869

   

$4.869

 

0.7097

 

$3.455

 

Feb-09

$4.921

   

$4.921

 

0.7097

 

$3.492

03/01/09

$4.743

   

$4.743

 

0.7057

 

$3.347

 

Mar-09

$4.795

   

$4.795

 

0.7057

 

$3.384

04/01/09

$4.617

   

$4.617

 

0.7017

 

$3.240

 

Apr-09

$4.669

   

$4.669

 

0.7017

 

$3.276

05/01/09

$4.517

   

$4.517

 

0.6978

 

$3.152

 

May-09

$4.569

   

$4.569

 

0.6978

 

$3.188

06/01/09

 

$0.035

 

$4.740

 

0.6939

 

$3.289

 

Jun-09

$4.569

   

$4.569

 

0.6939

 

$3.170

07/01/09

 

$0.035

 

$4.770

 

0.6900

 

$3.291

 

Jul-09

$4.569

   

$4.569

 

0.6900

 

$3.153

08/01/09

 

$0.035

 

$4.800

 

0.6861

 

$3.293

 

Aug-09

 

$0.035

 

$4.852

 

0.6861

 

$3.329

09/01/09

 

$0.035

 

$4.810

 

0.6823

 

$3.282

 

Sep-09

 

$0.035

 

$4.862

 

0.6823

 

$3.317

10/01/09

 

$0.035

 

$4.790

 

0.6784

 

$3.250

 

Oct-09

 

$0.035

 

$4.842

 

0.6784

 

$3.285

11/01/09

 

$0.035

 

$4.865

 

0.6746

 

$3.282

 

Nov-09

 

$0.035

 

$4.917

 

0.6746

 

$3.317

12/01/09

 

$0.035

 

$4.940

 

0.6709

 

$3.314

 

Dec-09

 

$0.035

 

$4.992

 

0.6709

 

$3.349

01/01/10

 

$0.035

 

$4.990

 

0.6671

 

$3.329

 

Jan-10

 

$0.035

 

$5.042

 

0.6671

 

$3.363

02/01/10

 

$0.035

 

$4.904

 

0.6633

 

$3.253

 

Feb-10

 

$0.035

 

$4.956

 

0.6633

 

$3.288

03/01/10

 

$0.035

 

$4.778

 

0.6596

 

$3.152

 

Mar-10

 

$0.035

 

$4.830

 

0.6596

 

$3.186

04/01/10

 

$0.035

 

$4.652

 

0.6559

 

$3.051

 

Apr-10

 

$0.035

 

$4.704

 

0.6559

 

$3.086

05/01/10

 

$0.035

 

$4.552

 

0.6523

 

$2.969

 

May-10

 

$0.035

 

$4.604

 

0.6523

 

$3.003

06/01/10

 

$0.035

 

$4.775

 

0.6486

 

$3.097

 

Jun-10

 

$0.035

 

$4.604

 

0.6486

 

$2.986

07/01/10

 

$0.035

 

$4.805

 

0.6450

 

$3.099

 

Jul-10

 

$0.035

 

$4.604

 

0.6450

 

$2.969

08/01/10

 

$0.035

 

$4.835

 

0.6413

 

$3.101

 

Aug-10

 

$0.035

 

$4.887

 

0.6413

 

$3.134

09/01/10

 

$0.035

 

$4.845

 

0.6377

 

$3.090

 

Sep-10

 

$0.035

 

$4.897

 

0.6377

 

$3.123

10/01/10

 

$0.035

 

$4.825

 

0.6342

 

$3.060

 

Oct-10

 

$0.035

 

$4.877

 

0.6342

 

$3.093

11/01/10

 

$0.035

 

$4.900

 

0.6306

 

$3.090

 

Nov-10

 

$0.035

 

$4.952

 

0.6306

 

$3.123

12/01/10

 

$0.035

 

$4.975

 

0.6271

 

$3.120

 

Dec-10

 

$0.035

 

$5.027

 

0.6271

 

$3.152

01/01/11

 

$0.035

 

$5.025

 

0.6236

 

$3.133

 

Jan-11

 

$0.035

 

$5.077

 

0.6236

 

$3.166

02/01/11

 

$0.035

 

$4.939

 

0.6201

 

$3.063

 

Feb-11

 

$0.035

 

$4.991

 

0.6201

 

$3.095

03/01/11

 

$0.035

 

$4.813

 

0.6166

 

$2.968

 

Mar-11

 

$0.035

 

$4.865

 

0.6166

 

$3.000

04/01/11

 

$0.035

 

$4.687

 

0.6131

 

$2.874

 

Apr-11

 

$0.035

 

$4.739

 

0.6131

 

$2.906

05/01/11

 

$0.035

 

$4.587

 

0.6097

 

$2.797

 

May-11

 

$0.035

 

$4.639

 

0.6097

 

$2.828

06/01/11

 

$0.035

 

$4.810

 

0.6063

 

$2.916

 

Jun-11

 

$0.035

 

$4.639

 

0.6063

 

$2.813

07/01/11

 

$0.035

 

$4.840

 

0.6029

 

$2.918

 

Jul-11

 

$0.035

 

$4.639

 

0.6029

 

$2.797

08/01/11

 

$0.035

 

$4.870

 

0.5995

 

$2.920

 

Aug-11

 

$0.035

 

$4.922

 

0.5995

 

$2.951

09/01/11

 

$0.035

 

$4.880

 

0.5961

 

$2.909

 

Sep-11

 

$0.035

 

$4.932

 

0.5961

 

$2.940

10/01/11

 

$0.035

 

$4.860

 

0.5928

 

$2.881

 

Oct-11

 

$0.035

 

$4.912

 

0.5928

 

$2.912

11/01/11

 

$0.035

 

$4.935

 

0.5895

 

$2.909

 

Nov-11

 

$0.035

 

$4.987

 

0.5895

 

$2.940

12/01/11

 

$0.035

 

$5.010

 

0.5862

 

$2.937

 

Dec-11

 

$0.035

 

$5.062

 

0.5862

 

$2.967

01/01/12

 

$0.035

 

$5.060

 

0.5829

 

$2.949

 

Jan-12

 

$0.035

 

$5.112

 

0.5829

 

$2.980

02/01/12

 

$0.035

 

$4.974

 

0.5796

 

$2.883

 

Feb-12

 

$0.035

 

$5.026

 

0.5796

 

$2.913

03/01/12

 

$0.035

 

$4.848

 

0.5764

 

$2.794

 

Mar-12

 

$0.035

 

$4.900

 

0.5764

 

$2.824

04/01/12

 

$0.035

 

$4.722

 

0.5731

 

$2.706

 

Apr-12

 

$0.035

 

$4.774

 

0.5731

 

$2.736

05/01/12

 

$0.035

 

$4.622

 

0.5699

 

$2.634

 

May-12

 

$0.035

 

$4.674

 

0.5699

 

$2.664

06/01/12

 

$0.035

 

$4.845

 

0.5667

 

$2.746

 

Jun-12

 

$0.035

 

$4.674

 

0.5667

 

$2.649

07/01/12

 

$0.035

 

$4.875

 

0.5635

 

$2.747

 

Jul-12

 

$0.035

 

$4.674

 

0.5635

 

$2.634

08/01/12

 

$0.035

 

$4.905

 

0.5604

 

$2.749

 

Aug-12

 

$0.035

 

$4.957

 

0.5604

 

$2.778

09/01/12

 

$0.035

 

$4.915

 

0.5572

 

$2.739

 

Sep-12

 

$0.035

 

$4.967

 

0.5572

 

$2.768

10/01/12

 

$0.035

 

$4.895

 

0.5541

 

$2.712

 

Oct-12

 

$0.035

 

$4.947

 

0.5541

 

$2.741

11/01/12

 

$0.035

 

$4.970

 

0.5510

 

$2.739

 

Nov-12

 

$0.035

 

$5.022

 

0.5510

 

$2.767

12/01/12

 

$0.035

 

$5.045

 

0.5479

 

$2.764

 

Dec-12

 

$0.035

 

$5.097

 

0.5479

 

$2.793

01/01/13

 

$0.035

 

$5.095

 

0.5448

 

$2.776

 

Jan-13

 

$0.035

 

$5.147

 

0.5448

 

$2.804

02/01/13

 

$0.035

 

$5.009

 

0.5418

 

$2.714

 

Feb-13

 

$0.035

 

$5.061

 

0.5418

 

$2.742

03/01/13

 

$0.035

 

$4.883

 

0.5388

 

$2.631

 

Mar-13

 

$0.035

 

$4.935

 

0.5388

 

$2.659

04/01/13

 

$0.035

 

$4.757

 

0.5357

 

$2.548

 

Apr-13

 

$0.035

 

$4.809

 

0.5357

 

$2.576

05/01/13

 

$0.035

 

$4.657

 

0.5327

 

$2.481

 

May-13

 

$0.035

 

$4.709

 

0.5327

 

$2.509

06/01/13

 

$0.035

 

$4.880

 

0.5297

 

$2.585

 

Jun-13

 

$0.035

 

$4.709

 

0.5297

 

$2.495

07/01/13

 

$0.035

 

$4.910

 

0.5268

 

$2.586

 

Jul-13

 

$0.035

 

$4.709

 

0.5268

 

$2.481

08/01/13

 

$0.035

 

$4.940

 

0.5238

 

$2.588

 

Aug-13

 

$0.035

 

$4.992

 

0.5238

 

$2.615

09/01/13

 

$0.035

 

$4.950

 

0.5209

 

$2.578

 

Sep-13

 

$0.035

 

$5.002

 

0.5209

 

$2.605

10/01/13

 

$0.035

 

$4.930

 

0.5180

 

$2.554

 

Oct-13

 

$0.035

 

$4.982

 

0.5180

 

$2.580







































           

$86.490

 

$421.096

             

$86.490

 

$422.353



 

 

 

 

 

 

Initialed as to Correctness

 


LL / DR


for ProGas







 



MLL



for NEA







     



 

 

APPENDIX B to Partial Termination Agreement Dated July 11, 2003




NYMEX Reference Price

                 



















       

$

4.869

       



















                                   

NYMEX Final Price (Example)

                 



















       

$

4.883

       



















                                   

NYMEX Price Differential (Example)

                 



















       

$

0.0145

       



















                                   

Base Partial Termination Payment (Example)

                 



















     

$

(18,250,000)

Plus the Product of

     



















                 



















     

$

(56,500,000)

Times

0.0145

     



















                 



















     

Equals

$

(19,070,915)

       



















                 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initialed as to Correctness

 


LL / DR


for ProGas







 



MLL



for NEA









 

 

APPENDIX C


ACTUAL CALCULATION OF BASE PARTIAL TERMINATION PAYMENT
(TO BE ATTACHED HERE TO FOLLOWING THE CLOSING DATE)

 



 

 

APPENDIX D


APPROVED OTC BROKERS



1.



Mancapital LLC

2.

Spectron Energy Inc.

3.

Edf Mann

4.

APB Energy, Inc.

5.

TFS

6.

Amerex

7.

Choice Energy

8.

GFI Energy

